Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000402
                                                         21-FEB-2017
                                                         09:41 AM


                             SCWC-12-0000402

              IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                              CIRILO POGOSO,
                     Respondent/Plaintiff-Appellant,

                                   vs.

                JEFF SARAE and CITY & COUNTY OF HONOLULU,
                    Petitioners/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-12-0000402; CIVIL NO. 11-1-1172-06)

        ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

              Upon consideration of Petitioners/Defendants-

 Appellee’s January 27, 2017 motion to withdraw their January 17,

 2017 application for writ of certiorari and the record,

              IT IS HEREBY ORDERED that the motion is granted and

 the January 17, 2017 application for writ of certiorari is

 dismissed.

              DATED: Honolulu, Hawaiʻi, February 21, 2017.

                                    /s/ Mark E. Recktenwald
                                    /s/ Paula A. Nakayama
                                    /s/ Sabrina S. McKenna
                                    /s/ Richard W. Pollack
                                    /s/ Michael D. Wilson